PER CURIAM.
This appeal attacks the propriety of a verdict and judgment in favor of plaintiff-appellee, a real estate broker, entered in a suit' filed by him against the defendant-appellants to recover a broker’s commission.
The jury heard conflicting testimony, apparently resolved the conflicts, therein in favor of the plaintiff, and entered a verdict in his favor under instructions from the trial judge not here objected to by the defendants. The evidence adduced by the plaintiff was sufficient to support the verdict in his favor under such instructions. Cf. Pensacola Finance Co. v. Simpson, 1921, 82 Fla. 368, 90 So. 381. Accordingly, the defendants’ contention that they are entitled to a new trial because of the insufficiency of the evidence cannot be sustained.
The defendants have also assigned as error the trial judge’s action in overruling their first defense directed to the sufficiency of the plaintiff’s compláint to state a cause of action. The allegations of the first and second counts were clearly sufficient to state a cause of action. See Parrish v. Tyre, Fla.1952, 59 So.2d 250; Pensacola Finance Co. v. Simpson, supra, 90 So. 381. The third count is not vulnerable to the attack. *458made upon it by the defendants in their reply brief, see Moore v. Boyd, Fla.1952, 62 So.2d 427, and no argument directed to this count was made in their original brief. Thus, this assignment of error cannot be sustained.
The assignment of error relating to the amount of the verdict has been considered and no reversible error has been found.
For the reasons stated, the judgment appealed from should be and it is hereby
Affirmed.
THOMAS, Acting Chief Justice, and ROBERTS, DREW, THORNAL and O’CONNELL, ]]., concur.